Name: Commission Implementing Decision (EU) 2016/2229 of 9 December 2016 terminating the partial interim review pursuant to Article 11(3) of Regulation (EU) 2016/1036 of the European Parliament and of the Council of the anti-dumping measures applicable to imports of sodium gluconate originating in the People's Republic of China, limited to one Chinese exporting producer, Shandong Kaison
 Type: Decision_IMPL
 Subject Matter: trade;  food technology;  Asia and Oceania;  chemistry;  international trade;  competition
 Date Published: 2016-12-10

 10.12.2016 EN Official Journal of the European Union L 336/40 COMMISSION IMPLEMENTING DECISION (EU) 2016/2229 of 9 December 2016 terminating the partial interim review pursuant to Article 11(3) of Regulation (EU) 2016/1036 of the European Parliament and of the Council of the anti-dumping measures applicable to imports of sodium gluconate originating in the People's Republic of China, limited to one Chinese exporting producer, Shandong Kaison THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1) (the basic Regulation), and in particular Article 9(1) thereof, Whereas: 1. PROCEDURE 1.1. Measures in force (1) By Implementing Regulation (EU) No 965/2010 (2) the Council imposed a definitive anti-dumping duty on imports of dry sodium gluconate with a Customs Union and Statistics (CUS) number 0023277-9 and a Chemical Abstracts Service (CAS) registry number 527-07-1, currently falling within CN code ex 2918 16 00 (TARIC code 2918160010) and originating in the People's Republic of China. 1.2 Request for a review (2) The Commission received a request for a partial interim review pursuant to Article 11(3) of the Council Regulation (EC) No 1225/2009 (3) lodged by Jungbunzlauer SA and Roquette Italia SpA (the applicants). The request was limited in scope to the examination of dumping as far as one exporting producer from the People's Republic of China (PRC), namely Shandong Kaison, is concerned. 1.3 Initiation of a review (3) Having determined, after informing the Member States, that the request contained sufficient prima facie evidence to justify the initiation of the partial interim review, the Commission announced, by a notice of initiation (4) published in the Official Journal of the European Union on 19 February 2016, the initiation of a partial interim review pursuant to Article 11(3) of the Regulation (EC) No 1225/2009 on protection against dumped imports from countries not members of the European Community limited to the examination of dumping as far as Shandong Kaison is concerned. 2. WITHDRAWAL OF THE REQUEST AND TERMINATION OF THE PROCEEDING (4) By letter of 22 September 2016 addressed to the Commission, the applicants withdrew their request for review. (5) In accordance with Articles 9(1) of the basic Regulation, a proceeding may be terminated when the request is withdrawn, unless such termination would not be in the Union interest. (6) The investigation has not brought to light any considerations showing that such termination would not be in the Union interest. Therefore, the Commission considers that the present investigation should be terminated. Interested parties were informed accordingly and were given an opportunity to comment. However, no comments were received. (7) The Commission therefore concludes that the partial interim review concerning the imports of sodium gluconate originating in the PRC should be terminated. (8) This Decision is in accordance with the opinion of the Committee established by Article 15(1) of the basic Regulation, HAS ADOPTED THIS DECISION: Article 1 The partial interim review of the anti-dumping measures applicable to imports of sodium gluconate originating in the Peoples' Republic of China is hereby terminated without amending the level of the anti-dumping measure in force. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 9 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) Council Implementing Regulation (EU) No 965/2010 of 25 October 2010 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of sodium gluconate originating in the People's Republic of China (OJ L 282, 28.10.2010, p. 24). (3) Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (OJ L 343, 22.12.2009, p. 51). This Regulation has been codified by the basic Regulation. (4) Notice of initiation of a partial interim review of the anti-dumping measures applicable to imports of sodium gluconate originating in the People's Republic of China, limited to one Chinese exporting producer, Shandong Kaison (OJ C 64, 19.2.2016, p. 4).